Name: 93/591/EC: Council Decision of 8 November 1993 concerning the name to be given to the Council following the entry into force of the Treaty on European Union
 Type: Decision
 Subject Matter: European construction;  European Union law;  EU institutions and European civil service
 Date Published: 1993-11-16

 16.11.1993 EN Official Journal of the European Communities L 281/18 COUNCIL DECISION of 8 November 1993 concerning the name to be given to the Council following the entry into force of the Treaty on European Union (93/591) The Council shall henceforth be called the Council of the European Union and shall be so designated, in particular in all the acts which it adopts, including those adopted under Titles V and VI of the Treaty on European Union; political declarations which the Council adopts under the common foreign and security policy will thus be made in the name of the European Union. Done at Brussels, 8 November 1993. For the Council The President W. CLAES